UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7085



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN MANUEL PADILLA-HERNANDEZ, a/k/a Francisco
Fonceca-Ballesteros, a/k/a Manuel Padilla
Hernandez, a/k/a Fonceca,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-98-136)


Submitted:   November 21, 2003         Decided:     December 22, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Manuel Padilla-Hernandez, Appellant Pro Se. Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Manuel Padilla-Hernandez seeks to appeal the district

court’s order adopting the orders of the magistrate judge and

dismissing his 28 U.S.C. § 2255 (2000) motion without prejudice.

Padilla-Hernandez cannot appeal this order unless a circuit judge

or justice issues a certificate of appealability, and a certificate

of appealability will not issue absent a “substantial showing of

the denial of a constitutional right.”         28 U.S.C. § 2253(c)(2)

(2000).   A habeas appellant meets this standard by demonstrating

that reasonable jurists would find that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322,     , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).

     We have independently reviewed the record and conclude that

Padilla-Hernandez has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.           We

grant   Padilla-Hernandez   leave   to   proceed   on   appeal   in   forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED


                                    2